Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 and 12-21 are currently under examination. Claim 10 is cancelled.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994) 
The disclosure of the prior-filed application, Application No. 62/330699, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: 
Claim 13: "at least one lens to defocus the optical energy toward the target location such that the eye focuses the optical energy at the target location".
Therefore, the claims as expressly noted above (and any depending claims thereof) will be examined under filing date of the application, and all other claims will be examined under the priority date of the application.
Interview Statement
Applicant’s summary of the interview on June 2, 2022, has been reviewed and is complete and accurate.
Withdrawn Objections/Rejections
The rejection of claims 8-12 and 17-21 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s arguments (on pages 6-7) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 06/02/2022, regarding claim rejections under 35 USC 103 have been fully considered.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of subject matter not previously prosecuted with the limitations “such that a rarefaction phase of the acoustic energy and a pulse of the optical energy are synchronized at at an overlapping region of the acoustic energy and the optical energy, the optical energy having a fluence insufficient to cause cavitation in blood alone, wherein a combination of the negative pressure of the acoustic energy during the rarefaction phase and the fluence of the optical energy pulse causes cavitation in blood” for the independent claim 1, “such that a rarefaction phase of the acoustic energy and a pulse of the optical energy are synchronized at at an overlapping region of the acoustic energy and the optical energy, the optical energy having a fluence insufficient to cause cavitation in blood alone, wherein a combination of the negative pressure of the acoustic energy during the rarefaction phase and the fluence of the optical energy pulse causes cavitation in blood” for independent claim 8, “a pulse of the optical energy and a rarefaction phase of the acoustic energy being synchronized an overlapping region of the acoustic energy and the optical energy;” for the independent claim 13 and “the pulse being concurrent with a rarefaction phase of the burst and the optical energy having an optical area that is overlapping with an acoustic area of the acoustic energy at the first target location and wherein the acoustic energy source and the optical energy source are synchronized at an overlapping region of the acoustic energy and the optical energy such that the pulse is synchronized with the rarefaction phase;” for independent claim 17, which are changing the scope of the claim and necessitating new grounds of rejection.
Applicant argues (on pages 7-10) that the references of record do not teach the amended limitations.
In response, the examiner acknowledges that the references of record do not teach or suggest the amended limitations as written. Therefore the Applicant’s argument is found moot since the amended limitations are changing the scope of the claims and necessitate new grounds of rejection.
After full review and search for the subject matter introduced by the amendments, the examiner found Farny et al. (2005 Acoustics Research Letters Online 6:138-143; Pub.Date 2005) teaching the combined use of laser pulse and HIFU ultrasound wave for the nucleation of bubbles when using specific gold nanoparticles or contrast agent as nucleating sites (Introduction) with a specific timing for increasing the nucleation process of cavitation at the rarefaction phase for combining the HIFU wave and the laser pulse deposition (p.140 5th ¶ “As the pressure approached peak rarefaction the cavitation emissions increased, and the signals decreased during the positive pressure phase. From this result a delay for an ‘‘optimum’’ phase for maximum cavitation activity was determined and was used to synchronize the HIFU and laser pulses”. Therefore, Farny is teaching the synchronization at the rarefaction time with the use of nanoparticle or contrast agent. 
However, after review of the instant specification, the examiner notes that the Applicant is aware of that condition (Specification [0027]). The examiner did not find any reference or prior art teaching the activation of cavitation by combining the ultrasound wave at rarefaction phase with the laser pulse without contrast agent or nanoparticles as adjuvant nucleation sites and when both optical energy and laser energy used alone would not produce cavitation in blood vessels. In order to advance the prosecution to allowance, the examiner is proposing examiner amendments in the following discussion to clarify the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Carpenter (Attorney) on 07/08/2022 for discussion of proposed amendments to clarify the claims in view of specification and consistency between claims and on 07/13/2022 for final authorization. 
AMENDMENTS TO THE CLAIMS
The following independent claims have been amended:
  1. (Currently Amended) A system for promoting cavitation within microvessels in an eye, the system comprising: 
an acoustic energy source configured to focus an acoustic energy at a first target location, the acoustic energy having a pressure insufficient to cause cavitation in blood alone; 
an optical energy source configured to focus optical energy at a second target location, the optical energy having a fluence insufficient to cause cavitation in blood alone, the optical energy and the acoustic energy at least partially overlapping at the first target location, wherein the first target location and the second target location are different and wherein a rarefaction phase of the acoustic energy and a pulse of the optical energy source are synchronized at an overlapping region of the acoustic energy and the optical energy without the presence of extraneous nanoparticles or contrast agents.

8. (Currently Amended) A non-transient computer readable medium containing instructions for causing a computing device to perform a method of: 
focusing an acoustic energy to a first target location, the acoustic energy having a pressure insufficient to cause cavitation in blood alone; and 
focusing an optical energy to a second target location different from the first target location concurrently with the acoustic energy such that a rarefaction phase of the acoustic energy and a pulse of the optical energy are synchronized at [[at]] an overlapping region of the acoustic energy and the optical energy without the presence of extraneous nanoparticles or contrast agents, the optical energy having a fluence insufficient to cause cavitation in blood alone, wherein a combination of the negative pressure of the acoustic energy during the rarefaction phase and the fluence of the optical energy pulse causes cavitation in blood.

13. (Currently Amended) A system for promoting cavitation in microvessels in an eye, the system comprising: 
an acoustic energy source configured to focus an acoustic energy at a first target location, the acoustic energy source having an opening therethrough and the acoustic energy having a pressure insufficient to cause cavitation in blood alone; 
an optical energy source positioned to focus optical energy at a second target location different from the first target location through the opening in the acoustic energy source, the optical energy having a fluence insufficient to cause cavitation in blood alone, a pulse of the optical energy and a rarefaction phase of the acoustic energy being synchronized at an overlapping region of the acoustic energy and the optical energy without the presence of extraneous nanoparticles or contrast agents; 
at least one defocusing lens positioned proximate the target location to defocus the optical energy toward the second target location; 
a computing device in communication with the acoustic energy source and the optical energy source; and 
one or more sensors configured to detect cavitation at the first target location, the one or more sensors being in communication with the computing device.

17. (Currently Amended) A method of removing microvessels, the method comprising:
applying a burst of acoustic energy focused at a first target location, the burst of said acoustic energy having a pressure below 5.0 MPa; 
applying a pulse of optical energy focused at a second target location different from the first target location, the pulse of optical energy having a fluence less than 100 mJ/cm2, at least a portion of the pulse being concurrent with a rarefaction phase of the burst and the optical energy having an optical area that is overlapping with an acoustic area of the acoustic energy at the first target location and wherein the acoustic energy source and the optical energy source are synchronized at an overlapping region of the acoustic energy and the optical energy such that the pulse is synchronized with the rarefaction phase without the presence of extraneous nanoparticles or contrast agents; and 
promoting cavitation at the first target location.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 and 12-21 are allowed.
Regarding the independent claims 1, 8, 13 and 17, the closest prior art found and of record are Jo (2014 PhD. Thesis BioEng. University of Kansas 2014, 114 pages) and in view of Schafer et al. (USPN 20150283277 A1; Pub.Date 10/08/2015; Fil.Date 03/23/2015) for promoting cavitation with the combination of optical and acoustic energy and Farny et al. (2005 Acoustics Research Letters Online 6:138-143; Pub.Date 2005) for teaching the timing of the initiation of the cavitation in the presence of extraneous nanoparticles and contrast agents which would be acting as heterogeneous nucleating agent by decreasing the free energy level necessary for initiate the creation of bubbles. No prior art was found to teach the activation of cavitation with only combining the ultrasound waves at the rarefaction time and the laser pulse where otherwise the ultrasound waves and laser pulse lone would not activate the production of cavitation themselves within blood vessels. Considering the capability to focus the laser beam in very limited volume, the target treatment will be limited to the focused area of the laser beam intersecting the region where the rarefaction phase by HIFU is present without the necessity of infusing extraneous element. Therefore the present invention would be an improvement to the technology of tissue treatment by cavitation with an improved resolution with targeting smaller volume without the use of additional chemicals that would affect the health of the patient as secondary action from these chemicals as taking advantage of the optical properties of the targeted tissue only. Therefore the independent claims 1, 8, 13 and 17 are allowed.
Regarding the dependent claims 2-7, 9-10, 12, 14-16 and 18-21, since these claims are dependent from the independent claims 1, 8, 13 and 17, they are also allowed due to their dependency from the independent claims 1, 8, 13 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793